


Exhibit 10.27

 

TYCO SUPPLEMENTAL SAVINGS

AND RETIREMENT PLAN

 

Amended and Restated Effective

 

January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Purpose

 

 

 

 

1.1.

Supplemental Executive Retirement Plan

 

1.2.

Deferred Compensation Plan

 

1.3.

Compliance with Code Section 409A

 

 

 

 

ARTICLE II

Definitions

 

 

 

 

2.1.

Account

 

2.2.

Base Salary

 

2.3.

Base Salary Deferral

 

2.4.

Beneficiary(ies)

 

2.5.

Board

 

2.6.

Bonus Compensation

 

2.7.

Bonus Compensation Deferral

 

2.8.

Cause

 

2.9.

Change of Control

 

2.10.

Code

 

2.11.

Commission Compensation

 

2.12.

Commission Compensation Deferral

 

2.13.

Company

 

2.14.

Company Credit

 

2.15.

Compensation

 

2.16.

Compensation Deferral

 

2.17.

Disability

 

2.18.

Discretionary Credit

 

2.19.

Effective Date and Amendment Effective Date

 

2.20.

Eligible Employee

 

2.21.

Enrollment and Payment Agreement

 

2.22.

Exchange Act

 

2.23.

Fiscal Year

 

2.24.

In-Service Payment

 

2.25.

Matching Credit

 

2.26.

Maximum Matching Percentage

 

2.27.

Measurement Funds

 

2.28.

Participant

 

2.29.

Plan

 

2.30.

Plan Administrator

 

2.31.

Plan Year

 

2.32.

Responsible Company

 

2.33.

Retirement

 

2.34.

RSIP

 

2.35.

RSIP Election

 

2.36.

SERP

 

2.37.

Spillover Deferrals

 

2.38.

Termination Date

 

 

i

--------------------------------------------------------------------------------


 

2.39.

Termination Payment

 

2.40.

TIL

 

2.41.

Year of Service

 

 

 

 

ARTICLE III

Administration

 

 

 

 

3.1.

Plan Administrator

 

 

 

 

ARTICLE IV

Eligibility for Participation

 

 

 

 

4.1.

Current Eligible Employees

 

4.2.

Future Employees

 

 

 

 

ARTICLE V

Basic Deferral Participation

 

 

 

 

5.1.

Election to Participate

 

5.2.

Amount of Deferral Election

 

5.3.

Deferral Limits

 

5.4.

Period of Commitment

 

5.5.

Change of Status

 

5.6.

Vesting of Compensation Deferrals

 

 

 

 

ARTICLE VI

Spillover Participation/Matching, Company and Discretionary Credits

 

 

 

 

6.1.

Spillover Election

 

6.2.

Matching Credits

 

6.3.

Company Credits

 

6.4.

Discretionary Credits

 

6.5.

Vesting of Matching, Company and Discretionary Credits

 

 

 

 

ARTICLE VII

Participant Account

 

 

 

 

7.1.

Establishment of Account

 

7.2.

Earnings (or Losses) on Account

 

7.3.

Valuation of Account

 

7.4.

Statement of Account

 

7.5.

Payments from Account

 

7.6.

Separate Accounting

 

 

 

 

ARTICLE VIII

Payments to Participants

 

 

 

 

8.1.

Annual Election

 

8.2.

Change in Election

 

8.3.

Cash-Out Payments

 

8.4.

Death or Disability Benefit

 

8.5.

Valuation of Payments

 

8.6.

Unforeseeable Emergency

 

8.7.

Withholding Taxes

 

 

ii

--------------------------------------------------------------------------------


 

8.8.

Effect of Payment

 

 

 

 

ARTICLE IX

Claims Procedures

 

 

 

 

9.1.

Claim

 

9.2.

Claim Decision

 

9.3.

Request for Review

 

9.4.

Review of Decision

 

9.5.

Special Appeals Committee

 

 

 

 

ARTICLE X

Miscellaneous

 

 

 

 

10.1.

Protective Provisions

 

10.2.

Inability to Locate Participant or Beneficiary

 

10.3.

Designation of Beneficiary

 

10.4.

No Contract of Employment

 

10.5.

No Limitation on Company Actions

 

10.6.

Obligations to Company

 

10.7.

No Liability for Action or Omission

 

10.8.

Nonalienation of Benefits

 

10.9.

Liability for Benefit Payments

 

10.10.

TIL Guarantee

 

10.11.

Unfunded Status of Plan

 

10.12.

Forfeiture for Cause

 

10.13.

Governing Law

 

10.14.

Severability of Provisions

 

10.15.

Headings and Captions

 

10.16.

Gender, Singular and Plural

 

10.17.

Notice

 

10.18.

Amendment and Termination

 

10.19.

Delay of Payment for Specified Employees

 

10.20.

Special Rule Regarding Election Changes in 2005

 

 

iii

--------------------------------------------------------------------------------


 

TYCO SUPPLEMENTAL SAVINGS AND

RETIREMENT PLAN

 

Amended and Restated Effective

 

January 1, 2005

 

 

ARTICLE I

 

Purpose

 

1.1.          Supplemental Executive Retirement Plan.  Tyco International (US)
Inc. previously established and maintained the Tyco International (US)
Supplemental Executive Retirement Plan (“SERP”).  The purpose of the SERP was to
provide certain of the key employees of Tyco International (US) Inc. and the key
employees of its parents, subsidiaries and affiliates with benefits intended to
make up for amounts that could not be contributed on their behalf as matching
contributions under the Tyco International (US) Inc. Retirement Savings and
Investment Plan (“RSIP”) due to certain restrictions applicable under the
Internal Revenue Code of 1986, as amended (the “Code”).  In connection with the
amendment and restatement of this Plan (as defined below), and in light of the
enactment of Code Section 409A, the SERP was frozen as of December 31, 2004;
benefits accrued under that plan as of December 31, 2004 will remain payable in
accordance with its current terms (subject to any changes made in such terms for
benefits not vested as of December 31, 2004 in order to comply with the
provisions of Code Section 409A and regulations thereunder), but there will be
no further benefit accruals under the SERP from and after December 31, 2004.

 

1.2.          Deferred Compensation Plan.  TME Management Corp. adopted the Tyco
Deferred Compensation Plan, effective April 1, 1994, to allow a select group of
key management or other highly compensated employees of the Company and its
parents, affiliates and subsidiaries to defer the receipt of compensation that
would otherwise be payable to them. TME Management Corp. hereby amends and
restates the Tyco Deferred Compensation Plan, effective as of January 1, 2005,
to (i) rename it the Tyco Supplemental Savings and Retirement Plan (“Plan”),
(ii) change certain of the Plan’s provisions applicable to future deferred
compensation elections, and (iii) provide for additional benefits intended to
make up for contributions that cannot be made under the RSIP for the benefit of
certain key employees due to certain restrictions applicable under the Code. 
TME Management Corp. intends that the Plan shall at all times be maintained on
an unfunded basis for federal income tax purposes under the Code, and
administered as a non-qualified, “top hat” plan exempt from the substantive
requirements of the Employee Retirement Income Security of 1974, as amended
(“ERISA”).  The provisions of this Plan as herein amended and restated shall
apply to Base Salary Deferrals, Commission Compensation Deferrals, Spillover

 

1

--------------------------------------------------------------------------------


 

Deferrals, Matching Credits, Company Credits and Discretionary Credits for Plan
Years beginning on or after January 1, 2005, to Bonus Compensation Deferrals for
Fiscal Years beginning on or after October 1, 2004, and to any earnings credited
thereon.  Prior deferrals under the Tyco Deferred Compensation Plan and earnings
thereon shall continue to be administered in accordance with the terms of the
Tyco Deferred Compensation Plan as in effect prior to this amendment and
restatement and with any elections made thereunder.

 

1.3.          Compliance with Code Section 409A.  The terms of this Plan are
intended to, and shall be interpreted and applied so as to, comply in all
respects with the provisions of Code Section 409A and regulations and rulings
thereunder.

 

ARTICLE II

 

Definitions

 

For ease of reference, the following definitions will be used in the Plan:

 

2.1.          Account.  “Account” means the account maintained on the books of
the Company used solely to calculate the amount payable to each Participant who
defers Compensation under this Plan or is otherwise entitled to a benefit under
Article VI and shall not constitute a separate fund of assets.

 

2.2.          Base Salary.  “Base Salary” means the annual rate of base salary
paid to each Participant as of any date of reference before any reduction for
any amounts deferred by the Participant pursuant to Section 401(k) or Section
125 of the Code, or pursuant to this Plan or any other non-qualified plan which
permits the voluntary deferral of compensation.

 

2.3.          Base Salary Deferral.  “Base Salary Deferral” means that portion
of Base Salary as to which a Participant has made an election to defer receipt
pursuant to Article V.

 

2.4.          Beneficiary(ies).  “Beneficiary” or “Beneficiaries” means the
person or persons designated by the Participant to receive payments under this
Plan in the event of the Participant’s death as provided in Section 10.3.

 

2.5.          Board.  “Board” means the Board of Directors of TIL.

 

2.6.          Bonus Compensation.  “Bonus Compensation” means any annual
performance-based cash bonus or incentive compensation payable to a Participant
as of any date of reference before any reduction for any amounts deferred by the
Participant pursuant to Section 401(k) or Section 125 of the Code, or pursuant
to this Plan or any other non-qualified plan which permits the voluntary
deferral of compensation.  Bonus Compensation shall not include any special or
one-time bonus payment or any amount paid under any equity incentive plan (other
than

 

2

--------------------------------------------------------------------------------


 

the Annual Performance Bonus paid under the Tyco International Ltd. 2004 Stock
and Incentive Plan).

 

2.7.          Bonus Compensation Deferral.  “Bonus Compensation Deferral” means
that portion of Bonus Compensation as to which a Participant has made an
election to defer receipt pursuant to Article V.

 

2.8.          Cause.  “Cause” means a Participant’s (i) substantial failure or
refusal to perform duties and responsibilities of his or her job as required by
the Company, (ii) violation of any fiduciary duty owed to the Company, (iii)
conviction of a felony or misdemeanor, (iv) dishonesty, (v) theft, (vi)
violation of Company rules or policy, or (vii) other egregious conduct, that has
or could have a serious and detrimental impact on the Company and its
employees.  The Plan Administrator, in its sole and absolute discretion, shall
determine Cause.  Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

 

2.9.          Change of Control.  “Change of Control” means any of the following
events:

 

(i)            any “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act), excluding for this purpose, (i) TIL or any subsidiary company
(wherever incorporated) of TIL as defined by Section 86 of the Companies Act
1981 of Bermuda, as amended (a “Subsidiary”) or (ii) any employee benefit plan
of TIL or any Subsidiary (or any person or entity organized, appointed or
established by TIL for or pursuant to the terms of any such plan that acquires
beneficial ownership of voting securities of TIL), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly
of securities of TIL representing more than 30 percent of the combined voting
power of TIL’s then outstanding securities; provided, however, that no Change of
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by TIL;

 

(ii)           persons who, as of the Amendment Effective Date, constitute the
Board (the “Incumbent Directors”) cease for any reason (including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction) to constitute at least a majority thereof, provided that any person
becoming a Director of TIL subsequent to the Amendment Effective Date shall be
considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least 50 percent of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened proxy contest relating
to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement

 

3

--------------------------------------------------------------------------------


 

intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;

 

(iii)          consummation of a reorganization, merger or consolidation or sale
or other disposition of at least 80 percent of the assets of TIL (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of TIL immediately prior to such Business
Combination beneficially own directly or indirectly more than 50 percent of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns TIL or all or substantially
all of TIL’s assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of TIL; or

 

(iv)          approval by the stockholders of TIL of a complete liquidation or
dissolution of TIL.

 

2.10.        Code.  “Code” means the Internal Revenue Code of 1986, as amended
(and any regulations thereunder).

 

2.11.        Commission Compensation.  “Commission Compensation” means any
commission earned by a Participant as of any date of reference before any
reduction for any amounts deferred by the Participant pursuant to Section 401(k)
or Section 125 of the Code, or pursuant to this Plan or any other non-qualified
plan which permits the voluntary deferral of compensation.

 

2.12.        Commission Compensation Deferral.  “Commission Compensation
Deferral” means that portion of Commission Compensation as to which a
Participant has made an election to defer receipt pursuant to Article V.

 

2.13.        Company.  “Company” means TME Management Corp., a Delaware
corporation, its parents, subsidiaries, affiliates and successors (excluding any
parent, subsidiary or affiliate that has not been approved by TME Management
Corp. for participation in this Plan).  Where the context so requires, “Company”
used in reference to a Participant means the specific entity that is part of the
Company as defined herein that employs the Participant at any relevant time.

 

2.14.        Company Credit.  “Company Credit” means an amount credited by the
Company for the benefit of a Participant pursuant to Section 6.3.

 

2.15.        Compensation.  “Compensation” means an Eligible Employee’s (i) Base
Salary as in effect from time to time during a Plan Year, (ii) Commission
Compensation earned during a Plan Year and (iii) Bonus Compensation earned

 

4

--------------------------------------------------------------------------------


 

for an applicable Fiscal Year.  In no event shall any of the following items be
treated as Compensation hereunder:  (i) Payments from this Plan or any other
Company nonqualified deferred compensation plan; (ii) income from the exercise
of non-qualified stock options, from the disqualifying disposition of incentive
stock options, or realized upon vesting of restricted stock or the delivery of
shares in respect of restricted stock units (or other similar items of income
related to equity compensation grants or exercises); (iii) reimbursement for
moving expenses or other relocation expenses; (iv) mortgage interest
differentials; (v) payment for reimbursement of taxes; or (vi) international
assignment premiums, allowances or other reimbursements, or (vii) any other
payments as determined by the Plan Administrator in its sole discretion.

 

2.16.        Compensation Deferral.  “Compensation Deferral” means that portion
of Compensation as to which a Participant has made an annual irrevocable
election to defer receipt pursuant to Article V or Section 6.1.  A Participant’s
Compensation Deferral may consist of Base Salary Deferrals, Bonus Compensation
Deferrals, Commission Compensation Deferrals, Spillover Deferrals, or a
combination, as applicable to the Participant.

 

2.17.        Disability.  “Disability” means that a Participant either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, is receiving (and has
received for at least three months) income replacement benefits under any
Company-sponsored disability benefit plan.  A Participant who has been
determined to be eligible for Social Security disability benefits shall be
presumed to have a Disability as defined herein.

 

2.18.        Discretionary Credit.  “Discretionary Credit” means any amount
credited to a Participant’s Account under Section 6.4.

 

2.19.        Effective Date and Amendment Effective Date.  “Effective Date”
means the original effective date of the Plan, which is April 1, 1994. 
“Amendment Effective Date” means the effective date of this amendment and
restatement of the Plan, which is January 1, 2005.

 

2.20.        Eligible Employee.  “Eligible Employee” for all purposes under this
Plan other than eligibility for a Company Credit under Section 6.3 includes any
employee of the Company who is (i) a U.S. citizen or a resident alien
permanently assigned to work in the United States, (ii) paid on the United
States payroll (other than Puerto Rico), (iii) either (a) subject to the
requirements of section 16(a) of the Exchange Act, (b) included in career bands
1-3 of the Company’s pay scale, or (c) included in career band 4 of the
Company’s pay scale and nominated by the Company for participation in this Plan,
(iv) paid a Base

 

5

--------------------------------------------------------------------------------


 

Salary for a relevant Plan Year that exceeds the “highly compensated employee”
dollar threshold under Section 414(q)(1)(B) for such year and (v) has management
responsibility.  An Eligible Employee who was barred from electing further
deferrals under the Tyco Deferred Compensation Plan (as in effect prior to
January 1, 2005) as the result of making a withdrawal election under Section 4.4
thereof shall be reinstated as an Eligible Employee as of the Amendment
Effective Date.  Solely for purposes of determining eligibility for Company
Credits under Section 6.3, “Eligible Employee” includes any employee of the
Company who meets the requirements set forth in (i) and (ii) above and who, for
a relevant Plan Year, is paid Compensation in excess of the limitation on
includible compensation under Section 401(a)(17) of the Code.

 

2.21.        Enrollment and Payment Agreement.  “Enrollment and Payment
Agreement” means the authorization form that an Eligible Employee files with the
Plan Administrator to elect a Compensation Deferral under the Plan for a Plan
Year, and/or to elect the timing and form of distribution for Company Credits or
Discretionary Credits for a Plan Year.

 

2.22.        Exchange Act.  “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.23.        Fiscal Year.  “Fiscal Year” means the Company’s fiscal year, which
is the 52- or 53-week period ending on the Friday nearest September 30 of each
calendar year.

 

2.24.        In-Service Payment.  “In-Service Payment” has the meaning set forth
in Section 8.1.

 

2.25.        Matching Credit.  “Matching Credit” means an amount credited to a
Participant’s Account under Section 6.2.

 

2.26.        Maximum Matching Percentage.  “Maximum Matching Percentage” for any
Plan Year means the maximum matching contribution percentage available under the
RSIP for such Plan Year (disregarding any limit on the amount of matching
contributions to the RSIP imposed as a result of the operation of the
limitations in Section 401(a)(17), Section 402(g) or Section 415(c) of the
Code); provided, that for any Participant who is employed by ADT or an ADT
business unit, the Maximum Matching Percentage hereunder for any Plan Year shall
be the maximum matching contribution percentage applicable to such Participant
under the plan formula of the RSIP in which he or she participates.

 

2.27.        Measurement Funds.  “Measurement Funds” means one or more of the
independently established funds or indices that are identified by the Plan
Administrator.  These Measurement Funds are used solely to calculate the
earnings that are credited to each Participant’s Account(s) in accordance with
Article VII below, and do not represent any beneficial interest on the part of
the

 

6

--------------------------------------------------------------------------------


 

Participant in any asset or other property of the Company.  The determination of
the increase or decrease in the performance of each Measurement Fund shall be
made by the Plan Administrator in its reasonable discretion.  Measurement Funds
may be replaced, new funds may be added, or both, from time to time in the
discretion of the Plan Administrator; provided, that if the Measurement Funds
hereunder correspond with funds available for investment under the RSIP, then,
unless the Plan Administrator otherwise determines in its discretion, any
addition, removal or replacement of investment funds under the RSIP shall
automatically result in a corresponding change to the Measurement Funds
hereunder.

 

2.28.        Participant.  “Participant” means any employee who satisfies the
eligibility requirements set forth in Article IV.  In the event of the death or
incompetency of a Participant, the term means his or her personal representative
or guardian.

 

2.29.        Plan.  “Plan” means this Plan, entitled the Tyco Supplemental
Savings and Retirement Plan, as amended and restated herein, and as amended from
time to time hereafter.

 

2.30.        Plan Administrator.  “Plan Administrator” means the administrative
committee appointed by Tyco International (US) Inc. to manage and administer the
Plan (or, where the context so requires, any delegate of the Plan
Administrator).

 

2.31.        Plan Year.  “Plan Year” means the 12 month period beginning on each
January 1 and ending on the following December 31.

 

2.32.        Responsible Company.  “Responsible Company” has the meaning
assigned to that term in Section 10.9.

 

2.33.        Retirement.  “Retirement” means termination of Company employment
(other than for Cause) (i) after attaining age 55 and (ii) with a combination of
age and Years of Service at termination totaling at least sixty.

 

2.34.        RSIP.  “RSIP” means any one of the Tyco International (US) Inc.
Retirement Savings and Investment Plans (or any successor plan) applicable to a
Participant.

 

2.35.        RSIP Election.  “RSIP Election” means the percentage of the
Participant’s compensation that he or she has elected to contribute on a pre-tax
basis to the RSIP for a Plan Year, determined at the beginning of such Plan
Year.

 

2.36.        SERP.  “SERP” means the Tyco International (US) Inc. Supplemental
Executive Retirement Plan.

 

2.37.        Spillover Deferrals.  “Spillover Deferrals” means Compensation
Deferrals credited to the Account of a Participant as a result of an election
made for a Plan Year by such Participant in accordance with the terms of Section
6.1.

 

7

--------------------------------------------------------------------------------


 

2.38.        Termination Date.  “Termination Date” means the last day of a
Participant’s active employment with the Company without regard to any
compensation continuation arrangement, as determined by the Plan Administrator
in its sole discretion.  A Participant who terminates active employment with the
Company during a Plan Year, and thereafter resumes active employment prior to
the beginning of the next Plan Year, shall not be deemed to have had a
Termination Date hereunder with respect to the first employment termination.

 

2.39.        Termination Payment.  “Termination Payment” has the meaning set
forth in Section 8.1.

 

2.40.        TIL.  “TIL” means Tyco International Ltd., a Bermuda corporation.

 

2.41.        Year of Service.  “Year of Service” means a Year of Service as
determined under the RSIP.

 

ARTICLE III

 

Administration

 

3.1.          Plan Administrator.  Subject to Section 9.5, the Plan shall be
administered by the Plan Administrator, which shall have full discretionary
power and authority to interpret the Plan, to prescribe, amend and rescind any
rules, forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan.  All decisions and
determinations by the Plan Administrator shall be final and binding on the
Company, Participants, Beneficiaries and any other persons having or claiming an
interest hereunder.

 

ARTICLE IV

 

Eligibility for Participation

 

4.1.          Current Eligible Employees.  Any Eligible Employee who (i) elects
a Compensation Deferral under Section 5.1 or Section 6.1 effective for the
October 1, 2004 Fiscal Year or the January 1, 2005 Plan Year (as applicable), or
(ii) is entitled to a Company Credit or a Discretionary Credit for the Plan Year
beginning on the Amendment Effective Date shall be deemed a Participant as of
the Amendment Effective Date.  An individual shall remain a Participant until
that individual has received full payment of all amounts credited to the
Participant’s Account.

 

8

--------------------------------------------------------------------------------


 

4.2.          Future Employees.  Any future Eligible Employee will be eligible
to become a Participant for the first full pay period following the date on
which he makes an initial election to participate (subject to any limitations
set forth herein).

 

ARTICLE V

 

Basic Deferral Participation

 

5.1.          Election to Participate.  An Eligible Employee may elect, by
filing an Enrollment and Payment Agreement with the Plan Administrator, a
Compensation Deferral with respect to (i) Base Salary payable in a Plan Year,
(ii) Commission Compensation earned in the Plan Year and payable during such
year or after the close thereof and (iii) Bonus Compensation earned for the
Fiscal Year that ends within the Plan Year and payable after the close of such
Fiscal Year.  Enrollment and Payment Agreements for all such Compensation
Deferrals for a Plan Year (or the Fiscal Year that ends in such Plan Year) must
be filed with the Plan Administrator on or before the November 30 immediately
preceding the first day of such Plan Year unless otherwise permitted by the Plan
Administrator in its sole discretion (but in such case, in no event later than
the December 31 immediately preceding the first day of such Plan Year).  An
individual who first becomes an Eligible Employee in any Plan Year may file an
initial partial-year Enrollment and Payment Agreement, no later than 30 days
after first becoming an Eligible Employee, which shall be applicable to Base
Salary payable for the remainder of such Plan Year (but only for pay periods
following the filing of such election).  An individual who first becomes an
Eligible Employee on or after December 1 of any Plan Year but prior to December
31 of such Plan Year may file an initial Enrollment and Payment Agreement, no
later than such December 31, which shall be applicable to Base Salary for the
next Plan Year, Commission Compensation for the next Plan Year and/or Bonus
Compensation earned for the Fiscal Year that ends within the next Plan Year and
payable after the close of such Fiscal Year.

 

5.2.          Amount of Deferral Election.  Pursuant to each Enrollment and
Payment Agreement for a Plan Year a Participant shall irrevocably elect to defer
as a whole percentage: (i) up to 50% of his or her Base Salary for the
applicable Plan Year (or remainder of the year, as the case may be); (ii) up to
100% of his or her Commission Compensation (net of required withholding) for the
applicable Plan Year; and/or (iii) up to 100% of his or her Bonus Compensation
(net of required withholding) for the applicable Fiscal Year.

 

5.3.          Deferral Limits.  The Plan Administrator may change the minimum or
maximum deferral percentages from time to time.  Any such limits shall be
communicated by the Plan Administrator prior to the due date for the Enrollment
and Payment Agreement.  Amounts deferred under this Plan will not constitute
compensation for any Company-sponsored qualified retirement plan.

 

9

--------------------------------------------------------------------------------


 

5.4.          Period of Commitment.  A Participant’s Enrollment and Payment
Agreement as to a Compensation Deferral shall remain in effect only for the
immediately succeeding Plan or Fiscal Year (or the remainder of the current
year, as applicable), unless otherwise allowed by the Plan Administrator in its
sole discretion.

 

5.5.          Change of Status.  If the Plan Administrator, in its sole
discretion, determines that the Participant no longer qualifies as an Eligible
Employee, the Participant’s most recent Compensation Deferral shall terminate
with respect to compensation earned after the effective date of such
determination, and the employee shall thereafter be prohibited from making
Compensation Deferrals unless otherwise determined by the Plan Administrator in
its sole discretion.

 

5.6.          Vesting of Compensation Deferrals.  Compensation Deferrals, and
earnings credited thereon, shall be 100% vested at all times (subject to Section
10.12).

 

ARTICLE VI

 

Spillover Participation/Matching, Company and Discretionary Credits

 

6.1.          Spillover Election.  Any Eligible Employee may elect to make
Spillover Deferrals for a Plan Year.  Such election may be made by filing an
Enrollment and Payment Agreement with the Plan Administrator on or before the
November 30 immediately preceding the first day of such Plan Year unless
otherwise permitted by the Plan Administrator in its sole discretion (but in
such case, in no event later than the December 31 immediately preceding the
first day of such Plan Year).  Such election shall be deemed an irrevocable
commitment by such Participant to defer hereunder a percentage of his or her
periodic Compensation equal to the Participant’s RSIP Election for such Plan
Year, with such deferrals commencing at the time the Participant’s pre-tax RSIP
contributions are suspended for the Plan Year as the result of the imposition of
any limitation under Section 402(g) or Section 401(a)(17) of the Code and
continuing for the remainder of the Plan Year; provided, that a Participant who
elects to make Spillover Deferrals will be deemed to have made a commitment to
maintain his or her RSIP Election in effect for the entire Plan Year (up to the
time of such suspension) without change.

 

6.2.          Matching Credits.  An Eligible Employee who has elected to make
Compensation Deferrals for a Plan Year shall receive Matching Credits, equal to
the Participant’s Maximum Matching Percentage multiplied by (i) the dollar
amount of the Participant’s Compensation Deferrals under Section 5.1 for such
Plan Year on Compensation up to the applicable annual dollar limitation set
forth in Section 401(a)(17) of the Code, and (ii) the amount of Compensation for
such Plan Year from which Spillover Deferrals (if any) are made under Section
6.1 (disregarding any such Compensation that exceeds the applicable annual
dollar

 

10

--------------------------------------------------------------------------------


 

limitation set forth in Section 401(a)(17) of the Code).  Matching Credits shall
be credited to a Participant’s Account at such time or times as may be
determined by the Plan Administrator in its sole discretion, but in no event
less frequently than annually.

 

6.3.          Company Credits.  A Participant who is an Eligible Employee for
purposes of this Section 6.3 for any Plan Year shall receive Company Credits for
such Plan Year in an amount equal to the Participant’s Maximum Matching
Percentage for such Plan Year multiplied by the Participant’s Compensation in
excess of the annual dollar limitation set forth in Section 401(a)(17) of the
Code for such Plan Year.  Company Credits shall be credited to a Participant’s
Account at such time or times as may be determined by the Plan Administrator in
its sole discretion, but in no event less frequently than annually, as of the
last day of a Plan Year.  A Participant who has elected to make Compensation
Deferrals for a Plan Year, and who receives a Company Credit for such Plan Year,
shall have the portion of his Account attributable to such Company Credit, if
vested, distributed as specified in his Enrollment and Payment Agreement for
such Plan Year.  A Participant who has not elected to make Compensation
Deferrals for a Plan Year, but who receives a Company Credit for such Plan Year
(and has not previously received any Company Credit under the Plan), shall file
with the Plan Administrator an Enrollment and Payment Agreement as soon as
practical (but no later than 30 days) after becoming eligible for such Company
Credit, electing the timing and form of payment of the portion of the
Participant’s Account attributable to such Company Credit, if vested.  Such
election shall be deemed to apply also to any Company Credit received in any
future Plan Year for which the Participant does not have in effect an Enrollment
and Payment Agreement.  If such Participant does not file an Enrollment and
Payment Agreement by the date specified by the Plan Administrator, he or she
shall be deemed to have elected to have the portion of his Account attributable
to such Company Credit, and each Company Credit received in a future Plan Year
for which the Participant does not have in effect an Enrollment and Payment
Agreement, paid (if vested) as an In-Service Payment in a single lump-sum in the
fifth Plan Year following the Plan Year for which each such Company Credit was
received.

 

6.4.          Discretionary Credits.  A Participant who is an Eligible Employee
for any Plan Year may receive a Discretionary Credit for such Plan Year.  Such
credit shall be in such amount as may be determined by the Company in its sole
discretion, and shall be credited to the Participant’s Account at such time or
times as may be determined by the Company in its sole discretion.  A Participant
who has elected to make Compensation Deferrals for a Plan Year, and who receives
a Discretionary Credit for such Plan Year, shall have the portion of his Account
attributable to such Discretionary Credit (if vested) distributed as specified
in his Enrollment and Payment Agreement for such Plan Year.  A Participant who
has not elected to make Compensation Deferrals for a Plan Year, but who receives
a Discretionary Credit for such Plan Year (and has not previously received any
Discretionary Credit under the Plan), shall file with the Plan Administrator an
Enrollment and Payment Agreement as soon as practical (but no later than 30

 

11

--------------------------------------------------------------------------------


 

days) after becoming eligible for such Discretionary Credit, electing the timing
and form of payment of the portion of the Participant’s Account attributable to
such Discretionary Credit (if vested).  Such election shall be deemed to apply
also to any Discretionary Credit received in any future Plan Year for which the
Participant does not have in effect an Enrollment and Payment Agreement.  If
such Participant does not file an Enrollment and Payment Agreement by the date
specified by the Plan Administrator, he or she shall be deemed to have elected
to have the portion of his Account attributable to such Discretionary Credit,
and each Discretionary Credit received in a future Plan Year for which the
Participant does not have in effect an Enrollment and Payment Agreement, paid
(if vested) as an In-Service Payment in a single lump-sum in the fifth Plan Year
following the Plan Year for which each such Discretionary Credit was received.

 

6.5.          Vesting of Matching, Company and Discretionary Credits.  The
portion of a Participant’s Account attributable to Matching Credits and Company
Credits shall become 100% vested upon the completion of three Years of Service
(subject to Section 10.12).  The portion of a Participant’s Account attributable
to Matching Credits and Company Credits shall also become 100% vested (i) if his
or her employment terminates by reason of his or her death, Disability or
Retirement, or (ii) upon the occurrence of a Change of Control (subject in each
case to Section 10.12).  The portion of a Participant’s Account attributable to
Discretionary Credits shall become 100% vested upon the date and/or upon the
occurrence of the event(s) specified by the Company in its sole discretion
(subject to Section 10.12).

 

ARTICLE VII

 

Participant Account

 

7.1.          Establishment of Account.  The Plan Administrator shall establish
and maintain an Account with respect to each Participant’s annual Compensation
Deferrals, Matching Credits, Company Credits, and/or Discretionary Credits, as
applicable.  Compensation Deferrals pursuant to Section 5.1 and Spillover
Deferrals pursuant to Section 6.1 shall be credited by the Plan Administrator to
the Participant’s Account as soon as practicable after the date on which such
Compensation would otherwise have been paid, in accordance with the
Participant’s election.  The Participant’s Account shall be reduced by the
amount of payments made to the Participant or the Participant’s Beneficiary
pursuant to this Plan, and any forfeitures.

 

7.2.          Earnings (or Losses) on Account.  Participants must designate, on
an Enrollment and Payment Agreement or by such other means as may be established
by the Plan Administrator, the portion of the credits to their Account that
shall be allocated among the various Measurement Funds.  In default of such
designation, credits to a Participant’s Account shall be allocated to one or
more default Measurement Funds as determined by the Plan Administrator in its
sole

 

12

--------------------------------------------------------------------------------


 

discretion.  A Participant’s Account shall be credited with all deemed earnings
(or losses) generated by the Measurement Funds, as elected by the Participant,
on each business day for the sole purpose of determining the amount of earnings
to be credited or debited to such Account as if the designated balance of the
Account had been invested in the applicable Measurement Fund.  Notwithstanding
that the rates of return credited to Participant’s Accounts are based upon the
actual performance of the corresponding Measurement Funds, the Company shall not
be obligated to invest any amount credited to a Participant’s Account under this
Plan in such Measurement Funds or in any other investment funds.  Upon notice to
the Plan Administrator in the manner it prescribes, a Participant may reallocate
the Funds to which his or her Account is deemed to be allocated.

 

7.3.          Valuation of Account.  The value of a Participant’s Account as of
any date shall equal the amounts theretofore credited to such Account, including
any earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 7.2, less the amounts theretofore deducted from such
Account.

 

7.4.          Statement of Account.  The Plan Administrator shall provide or
make available to each Participant (including electronically), not less
frequently than quarterly, a statement in such form as the Plan Administrator
deems desirable setting forth the balance standing to the credit of his or her
Account.

 

7.5.          Payments from Account.  Any payment made to or on behalf of a
Participant from his or her Account in an amount which is less than the entire
balance of his or her Account shall be made pro rata from each of the
Measurement Funds to which such Account is then allocated.

 

7.6.          Separate Accounting.  If and to the extent required for the proper
administration of the vesting or payments provisions of the Plan, the Plan
Administrator may segregate a Participant’s Account into sub-accounts on the
books and records of the Plan, all of which sub-accounts shall, together,
constitute the Participant’s Account.

 

ARTICLE VIII

 

Payments to Participants

 

8.1.          Annual Election.  Except as otherwise provided in Sections 6.3,
6.4, 8.3 or 8.4, any portion of the Participant’s Account attributable to his or
her Compensation Deferrals, vested Matching Credits, vested Company Credits or
vested Discretionary Credits for a Plan Year shall be distributed as a payment
to be made or to commence following the Participant’s termination of employment
(“Termination Payment”) or as a payment to be made or to commence at a specified
date, without reference to the Participant’s termination of employment (an
“In-Service Payment”).  Termination Payments and In-Service Payments shall

 

13

--------------------------------------------------------------------------------


 

be made in one of the following methods, as elected by the Participant in the
Enrollment and Payment Agreement filed with the Plan Administrator for such Plan
Year: (i) one lump sum; or (ii) annual installments payable over up to fifteen
years.  A Termination Payment shall be made, or shall commence, on or as soon as
practicable after March 1st of the year following the year in which the
Participant’s Termination Date occurs.  An In-Service Payment shall be made, or
shall commence, on or as soon as practicable after March 1st of the payment year
designated by the Participant in the applicable Enrollment and Payment
Agreement, which year shall be no earlier than the fifth Plan Year following the
Plan Year for which the initial filing of the Enrollment and Payment Agreement
was made with respect to that In-Service Payment (provided, that if the
Participant’s employment terminates before the scheduled payment year for one or
more In-Service Payments, and the Participant is not re-employed before the last
day of the year in which such termination occurs, such payment shall instead be
made, or shall commence, on or as soon as practicable after March 1st of the
year following the year in which the Participant’s Termination Date occurs).

 

8.2.          Change in Election.  Subject to Section 10.20, a Participant may
change the payment date and/or the form of an existing In-Service Payment
election for a Plan Year by filing a new payment election, in the form specified
by the Plan Administrator, at least 12 months prior to the original payment date
(in the case of installment payments, the date of the first scheduled
installment payment), provided that such new election delays the payment year by
at least five years from the original payment year, and provided, further, that
such change in election shall not be effective until 12 months from the date it
is filed.  No change in payment date or form of payment may be made with respect
to a Termination Payment once elected.  In addition, a Participant’s
reemployment following the commencement of installment payments shall not cause
any suspension or interruption in such installment payments.

 

8.3.          Cash-Out Payments.  Notwithstanding any election made under
Section 8.1 or Section 8.2, if (i) the total value of the Participant’s Account
on the first day of the Plan Year following his or her Termination Date is less
than $5000 or (ii) the Participant’s termination is due to voluntary resignation
(other than Retirement or Disability), then the Participant’s Account shall be
paid to the Participant in one lump sum on or as soon as practicable after March
1st of the year following the year in which the Participant’s Termination Date
occurs.

 

8.4.          Death or Disability Benefit.  Upon the death or Disability of a
Participant, the Participant or the Participant’s Beneficiary, as applicable,
shall be paid the balance in his or her Account in the form of a lump sum
payment, with such payment to be made as soon as practicable after the calendar
quarter in which occurs such Participant’s death or Disability.  Such payment
shall be in an amount equal to the value of the Participant’s Account of the
last day of the calendar quarter following the Participant’s death or
Disability, with the Measurement Funds being deemed to have been liquidated on
that date to make the payment.

 

14

--------------------------------------------------------------------------------


 

8.5.          Valuation of Payments.  Any lump sum benefit under Sections 8.1,
8.2 or 8.3 shall be payable in an amount equal to the value of the Participant’s
Account (or relevant portion thereof) as of the December 31 preceding the
relevant payment date, with the Measurement Funds being deemed to have been
liquidated on that date to make the payment.  The first annual installment
payment in a series of installment payments shall be equal to (i) the value of
the Participant’s Account (or relevant portion thereof) as of the December 31
preceding the relevant payment date, with the Measurement Funds being deemed to
have been liquidated on that date to make the payment, divided by (ii) the
number of installment payments elected by the Participant.  The remaining
installments shall be paid in an amount equal to (iii) the value of such Account
(or relevant portion thereof) as of the December 31 preceding the relevant
payment date, with the Measurement Funds being deemed to have been liquidated on
that date to make the payment, divided by (iv) the number of remaining unpaid
installment payments.

 

8.6.          Unforeseeable Emergency.  In the event that the Plan
Administrator, upon written request of a Participant, determines that the
Participant has suffered an “unforeseeable emergency” within the meaning of Code
Section 409A(a)(2)(B)(ii), the Participant shall be paid from that portion of
his or her Account resulting from Compensation Deferrals, as soon as practical
following such determination, an amount necessary to meet the emergency, after
deduction of any and all taxes as may be required pursuant to Section 8.7 (but
in no event to exceed the maximum permitted amount determined under Code Section
409A(a)(2)(B)(ii)).

 

8.7.          Withholding Taxes.  The Company may make such provisions and take
such action as it may deem necessary or appropriate for the withholding of any
taxes which the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his or
her Beneficiary).  Each Participant, however, shall be responsible for the
payment of all individual tax liabilities relating to any such benefits.

 

8.8.          Effect of Payment.  The full payment of the applicable benefit
under this Article VIII shall completely discharge all obligations on the part
of the Company to the Participant (and each Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Beneficiary’s) rights under
this Plan shall terminate.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Claims Procedures

 

9.1.          Claim.  A Participant who believes that he or she is being denied
a benefit to which he or she is entitled under the Plan may file a written
request for such benefit with the Plan Administrator, setting forth his or her
claim for benefits.

 

9.2.          Claim Decision.  The Plan Administrator shall reply to any claim
filed under Section 9.1 within 90 days of receipt, unless it determines to
extend such reply period for an additional 90 days for reasonable cause.  If the
claim is denied in whole or in part, such reply shall include a written
explanation, using language calculated to be understood by the Participant,
setting forth:

 

(i)            the specific reason or reasons for such denial;

 

(ii)           the specific reference to relevant provisions of this Plan on
which such denial is based;

 

(iii)          a description of any additional material or information necessary
for the Participant to perfect his or her claim and an explanation why such
material or such information is necessary;

 

(iv)          appropriate information as to the steps to be taken if the
Participant wishes to submit the claim for review;

 

(v)           the time limits for requesting a review under Section 9.3 and for
review under Section 9.4 hereof; and

 

(vi)          the Participant’s right to bring an action for benefits under
Section 502 of ERISA.

 

9.3.          Request for Review.  Within 60 days after the receipt by the
Participant of the written explanation described above, the Participant may
request in writing that the Plan Administrator review its determination.  The
Participant or his or her duly authorized representative may, but need not,
review the relevant documents and submit issues and comment in writing for
consideration by the Plan Administrator.  If the Participant does not request a
review of the initial determination within such 60-day period, the Participant
shall be barred and estopped from challenging the determination.

 

9.4.          Review of Decision.  After considering all materials presented by
the Participant, the Plan Administrator will render a written decision, setting
forth the specific reasons for the decision and containing specific references
to the relevant provisions of this Plan on which the decision is based.  The
decision on review shall normally be made within 60 days after the Plan
Administrator’s receipt of the Participant’s claim or request.  If an extension
of time is required for

 

16

--------------------------------------------------------------------------------


 

a hearing or other special circumstances, the Participant shall be notified and
the time limit shall be 120 days.  The decision shall be in writing and shall
state the reasons and the relevant Plan provisions and the Participant’s right
to bring an action for benefits under Section 502 of ERISA.  All decisions on
review shall be final and shall bind all parties concerned.

 

9.5.          Special Appeals Committee.  Notwithstanding the above, any claim,
or appeal of a claim denial, under this Plan or any predecessor plan that falls
within the scope of the resolution adopted by the Tyco International (US) Inc.
Board of Directors on December 8, 2003 creating a committee (the “Special
Appeals Committee”) with respect to benefit claims and appeals by certain former
executives (“Named Executives”) as contemplated therein shall be handled by the
Special Appeals Committee under and in accordance with the procedures adopted by
the Special Appeals Committee, which procedures shall be incorporated by
reference herein.  In connection therewith, the Special Appeals Committee shall
have full discretionary power and authority to interpret the Plan or any
predecessor plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan or any predecessor plan and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan or any predecessor plan with
respect to the Named Executives.  All decisions and determinations by the
Special Appeals Committee shall be final and binding on the Company, the Named
Executives, their Beneficiaries and any other persons having or claiming an
interest hereunder by or through them.

 

ARTICLE X

 

Miscellaneous

 

10.1.        Protective Provisions.  Each Participant and Beneficiary shall
cooperate with the Plan Administrator by furnishing any and all information
requested by the Plan Administrator in order to facilitate the payment of
benefits hereunder.  If a Participant or Beneficiary refuses to cooperate with
the Plan Administrator, the Company shall have no further obligation to the
Participant or Beneficiary under the Plan, other than payment of the
then-current balance of the Participant’s Accounts in accordance with prior
elections and subject to Section 10.12.

 

10.2.        Inability to Locate Participant or Beneficiary.  In the event that
the Plan Administrator is unable to locate a Participant or Beneficiary within
two years following the date the Participant was to commence receiving payment,
the entire amount allocated to the Participant’s Account shall be forfeited. 
If, after such forfeiture, the Participant or Beneficiary later claims such
benefit, such benefit shall be reinstated without interest or earnings from the
date payment was to commence pursuant to Article VIII.

 

17

--------------------------------------------------------------------------------


 

10.3.        Designation of Beneficiary.  Each Participant may designate in
writing a Beneficiary or Beneficiaries (which Beneficiary may be an entity other
than a natural person if approved by the Committee in its sole discretion) to
receive any payments which may be made under the Plan following the
Participant’s death.  No Beneficiary designation shall become effective until it
is in writing and it is filed with the Plan Administrator.  A Beneficiary
designation under the Plan may be separate from all other retirement-type plans
sponsored by the Company.  Such designation may be changed or canceled by the
Participant at any time without the consent of any such Beneficiary.  Any such
designation, change or cancellation must be made in a form approved by the Plan
Administrator and shall not be effective until received by the Plan
Administrator, or its designee.  If no Beneficiary has been named, or the
designated Beneficiary or Beneficiaries shall have predeceased the Participant,
the Beneficiary shall be the Participant’ s estate.  If a Participant designates
more than one Beneficiary, the interests of such Beneficiaries shall be paid in
equal shares, unless the Participant has specifically designated otherwise.

 

10.4.        No Contract of Employment.  Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as  giving any Participant or
any person whosoever, the right to be retained in the service of the Company,
and all Participants and other employees shall remain subject to discharge to
the same extent as if the Plan had never been adopted.

 

10.5.        No Limitation on Company Actions.  Nothing contained in the Plan
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest.  No Participant, Beneficiary,
or other person shall have any claim against the Company as a result of such
action.

 

10.6.        Obligations to Company.  If a Participant becomes entitled to a
payment of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company, then the Company may offset such amount owed to it against
the amount of benefits otherwise distributable.  Such determination shall be
made by the Plan Administrator in its sole discretion.

 

10.7.        No Liability for Action or Omission.  Neither the Company nor any
director, officer or employee of the Company shall be responsible or liable in
any manner to any Participant, Beneficiary or any person claiming through them
for any benefit or action taken or omitted in connection with the granting of
benefits, the continuation of benefits, or the interpretation and administration
of this Plan.

 

10.8.        Nonalienation of Benefits.  Except as otherwise specifically
provided herein, all amounts payable hereunder shall be paid only to the person
or persons designated by the Plan and not to any other person or corporation. 
No

 

18

--------------------------------------------------------------------------------


 

part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall such accounts of a Participant be subject to execution by
levy, attachment, or garnishment or by any other legal or equitable proceeding,
nor shall any such person have any right to alienate, anticipate, commute,
pledge, encumber, or assign any benefits or payments hereunder in any manner
whatsoever.  If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any payment from the Plan, voluntarily or
involuntarily, the Plan Administrator, in its discretion, may cancel such
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Plan Administrator
shall direct.  Notwithstanding the foregoing, all or a portion of a
Participant’s Account may be awarded to an “alternate payee” (within the meaning
of Section 206(d)(3)(K) of ERISA) if and to the extent so provided in a
judgment, decree or order that, in the Committee’s sole discretion, would meet
the applicable requirements for qualification as a “qualified domestic relations
order” (within the meaning of Section 206(d)(3)(B)(i) of ERISA) if the Plan were
subject to the provisions of Section 206(d) of ERISA.

 

10.9.        Liability for Benefit Payments.  The obligation to pay or provide
for payment of a benefit hereunder to any Participant or his or her Beneficiary
shall, at all times, be the sole and exclusive liability and responsibility of
the Company that employed the Participant immediately prior to the event giving
rise to a payment obligation (the “Responsible Company”).  No other Company or
parent, affiliated, subsidiary or associated company shall be liable or
responsible for such payment, and nothing in this Plan shall be construed as
creating or imposing any joint or shared liability for any such payment (other
than the TIL guarantee set forth in Section 10.10 below).  The fact that a
Company or a parent, affiliated, subsidiary or associated company other than the
Responsible Company actually makes one or more payments to a Participant or his
Beneficiary shall not be deemed a waiver of this provision; rather, any such
payment shall be deemed to have been made on behalf of and for the account of
the Responsible Company.

 

10.10.      TIL Guarantee.  TIL guarantees the payment by the Responsible
Company of any benefits provided for or contemplated under this Plan which
either (i) the Responsible Company concedes are due and owing to a Participant
or Beneficiary or (ii) are finally determined to be due and owing to a
Participant or Beneficiary, but which in either case the Responsible Company
fails to pay.

 

10.11.      Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” deferred and supplemental retirement compensation plan for
Participants, with all benefits payable hereunder constituting an unfunded
contractual payment obligation of the Company.  Nothing contained in the Plan,
and no action taken pursuant to the Plan, shall create or be construed to create
a trust of any kind.  The Company shall reflect on its books the Participants’
interests hereunder, but no Participant or any other person shall under any

 

19

--------------------------------------------------------------------------------


 

circumstances acquire any property interest in any specific assets of the
Company.  Nothing contained in this Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or other person.  A Participant’s right to receive
payments under the Plan shall be no greater than the right of an unsecured
general creditor of the Company.  Except to the extent that the Company
determines that a “rabbi” trust may be established in connection with the Plan,
all payments shall be made from the general funds of the Company, and no special
or separate fund shall be established and no segregation of assets shall be made
to assure payment.  The Company’s obligations under this Plan are not assignable
or transferable except to (i) any corporation or partnership which acquires all
or substantially all of the Company’s assets or (ii) any corporation or
partnership into which the Company may be merged or consolidated.  The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s Beneficiaries, heirs, executors, administrators or successors in
interest.

 

10.12.      Forfeiture for Cause.  Not withstanding any other provision of this
Plan, if a Participant’s employment is terminated for Cause, or if the Plan
Administrator determines that a Participant whose employment terminates for any
other reason had engaged in conduct prior to his or her termination which would
have constituted Cause, then the Plan Administrator may determine in its sole
discretion that such Participant’s Account under the Plan shall be forfeited and
shall not be payable hereunder.

 

10.13.      Governing Law.  This Plan shall be construed in accordance with and
governed by the laws of the State of New York to the extent not superseded by
federal law, without reference to the principles of conflict of laws.

 

10.14.      Severability of Provisions.  If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included.

 

10.15.      Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

10.16.      Gender, Singular and Plural.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require.  As the context may require, the
singular may read as the plural and the plural as the singular.

 

10.17.      Notice.  Any notice or filing required or permitted to be given to
the Plan Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Plan Administrator,
Tyco Supplemental Savings and Retirement Plan, c/o Tyco HR Benefits, Tyco
International, One Town Center Road, Boca Raton, FL 33486-1010, or to such

 

20

--------------------------------------------------------------------------------


 

other person or entity as the Plan Administrator may designate from time to
time.  Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

10.18.      Amendment and Termination.  The Plan may be amended, suspended, or
terminated at any time by TME Management Corp. or by the Plan Administrator in
its sole discretion; provided, however, that no such amendment, suspension or
termination shall result in any reduction in the value of a Participant’s
Account determined as of the effective date of such amendment.  In addition, the
Plan, and/or the terms of any election made hereunder, may be amended at any
time and in any respect by TME Management Corp. or by the Plan Administrator if
and to the extent recommended by counsel in order to conform to the requirements
of Code Section 409A and regulations thereunder or to maintain the tax-qualified
status of the RSIP.  In the event of any suspension or termination of the Plan,
payment of Participants’ Accounts shall be made under and in accordance with the
terms of the Plan and the applicable elections (except that the Plan
Administrator may determine, in its sole discretion, to accelerate payments to
all Participants if and to the extent that such acceleration is permitted under
Code Section 409A and regulations thereunder).

 

10.19.      Delay of Payment for Specified Employees.  Notwithstanding any
provision of this Plan to the contrary, in the case of any Participant who is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), no
distribution under this Plan may be made, or may commence, before the date which
is 6 months after the date of such Participant’s “separation from service”
within the meaning of Code Section 409A(a)(2)(B)(i) (or, if earlier, the date of
the Participant’s death).

 

10.20.      Special Rule Regarding Election Changes in 2005 and 2006.  To the
extent permitted under the provisions of Internal Revenue Service Notice 2005-1,
A-19(c) and subsequent related guidance, the Company may, in its sole
discretion, permit a Participant to modify an existing election with respect to
the timing and form of payment of the Participant’s Account hereunder without
regard to the limitations set forth in Section 8.2, so long as (i) such
modification is made on or before December 31, 2006 (or, in the case of any
amount that would have been payable in 2006, December 31, 2005), and (ii) such
modified election is consistent with the provisions of Sections 8.1 and 10.19
hereof.

 

21

--------------------------------------------------------------------------------
